UNOFFICIAL ENGLISH TRANSLATION OF DECRET No 2013/417 DU 25 NOV 2013

Republic of Cameroon Peace — Work — Country

Decree no. 2013/417 of 25 November 2013 concerning the granting of a provisional concession
to the Sithe Global Sustainable Oils Limited corporation on three (3) publicly owned plots of
land with a total area of 1,264 ha, situated at the locations named “Ikotti”, “Mobenge” and
“Lipenja I” District (arrondissement) of Toko, Department of Ndian, Southwest Region

In view of
In view of

In view of

In view of

In view of

The President of the Republic,

the Constitution;

Finance Act no. 90/001 of 29 June 1990 setting the basic royalty for concessions
of public lands;

Ordinance no. 74/01 of 6 July 1974 establishing the land regime, as amended and
completed by Ordinance no. 77/1 of 10 January 1977;

Decree no. 76/166 of 27 April 1976 establishing the modalities for the
management of public lands;

the corresponding technical dossier,

hereby decrees as follows:

Article 1: As of the date of signing of this decree, three (3) publicly owned plots of land with a

total area of 1,

264 ha, situated at the locations named “Ikotti”, “Mobenge” and “Lipenja I”

District (arrondissement) of Toko, Department of Ndian, Southwest Region, are granted as a
provisional concession to the Sithe Global Sustainable Oils Limited corporation for a period of
three (3) years, these plots of land being delimited as follows:

Plot of land consisting of 200 ha at the place called “Tkotti,” bounded:

—to the north by public land occupied by Lipenja I;

— to the south by public land occupied by the communities of Ikotti I and I;
— to the east by the Nwori Stream;

— to the west by public land occupied by Mobenge village.

Pts x | Y

Bi 509725.8152 559311.77862 |
B2 | 512416.03376 | 559201.52178
“B3 ~512372.22447 560033.90993

B4 511835.55322, | 559979.1481

B5 509858.01324 560073.19461

Plot of land consisting of 549 ha at the place called “Mobenge,” bounded:

— to the northwest by public land;

— to the northeast by public land occupied by the community of Mobenge;
— to the southeast by public land occupied by the community of Mobenge;
— to the southwest by public land occupied by Mana River.

Pts x | Y |
Bi 508204.95854 | 555022.0788 |
B2 510056.07353 | 552494.78255
B3 §12015.17923 §52526.32391
B4 512584.65799 554541.0061
| BS | 511631.43572 | §56473.92912
Plot of land consisting of 515 ha at the place called “Lipenja I,” bounded:
— to the north by public land;

— to the south by public land occupied by Lipenja I;
— to the east by public land occupied by Esoki-Bima and Lowe;
— to the west by public land.

Pts xX Y

Bi 508379.37521 563156.44047
B2 508908.46497 562665.19422
B3 509124.86026 562857.26542
B4 509652.18039 | 564009.54504
BS §11275.20229 | 564380.49837
B6 | 510968.95397 | 565495.88928
B7 | 508731.05855 | 565431.91375
B8& 508005.52117 563994.19244

Article 2: (1) The concession of the lands in question is intended for the creation of a palm

oil plantation at a cost of 100,000,000,000 CFA francs.

(2) The Sithe Global Sustainable Oils Limited corporation may not change the
nature of the investments contemplated in Article 2(1) without the prior approval
of the Government of Cameroon.

Article 3: As from the notification of this decree, the Sithe Global Sustainable Oils Limited
corporation shall pay a land royalty (redevance fonciére) of 12,640,000 CFA francs to the
departmental property tax office of Ndian.
Article 4: The Government of Cameroon reserves the right to terminate this concession where,
upon expiry of the period of three (3) years contemplated in Article 1, the concession holder has
failed to make the investments contemplated in the corresponding project specifications.

Article 5: At the conclusion of this provisional concession, the concession holder is entitled only
to the signing of an emphyteutic lease with the Government of Cameroon, in accordance with the
provisions of section 10(3) of Decree no. 76/166 of 27 April 1976 establishing the modalities for
the management of public lands.

Article 5 [sic]: This decree shall be registered and then published in the Official Journal in
French and English.

At Yaoundé, 25 November 2013
The President of the Republic

[signature]

Paul Biya
